676 S.E.2d 903 (2009)
Corinda GREEN
v.
Lorenzo RICHARDSON.
No. 136P09.
Supreme Court of North Carolina.
April 30, 2009.
Lorenzo Richardson, Pro Se.
Corinda Greene, Pro Se.

ORDER
Upon consideration of the petition filed by Defendant on the 26th day of March 2009 in this matter for a writ of certiorari to review the orders of the North Carolina Court of Appeals, the following order was entered and is hereby certified to the North Carolina Court of Appeals:
"Dismissed by order of the Court in conference, this the 30th day of April 2009."